


(EXECUTION COPY)


PERFORMANCE-VESTING RESTRICTED STOCK AGREEMENT


THIS AGREEMENT is made as of April 30, 2012 (the “Grant Date”), between Charter
Communications, Inc., a Delaware corporation (the “Company”), and John Bickham
(the “Participant”).
Unless otherwise defined herein, terms defined in the Charter Communications,
Inc. 2009 Stock Incentive Plan (the “Plan”) shall have the same defined meanings
in this Restricted Stock Agreement (the “Agreement”).
The undersigned Participant has been granted the number of shares of Restricted
Stock (“Restricted Shares”) set forth below, subject to the terms and conditions
of the Plan and this Agreement, as follows:
Vesting Schedule:                As provided in Section 3 of the Agreement
Number of Restricted Shares Granted:    132,000
Charter Communications, Inc.
/s/ Robert E. Quicksilver
Robert E. Quicksilver, Executive Vice President and Chief Administrative Officer
I, the undersigned, agree to this grant of Restricted Shares, acknowledge that
this grant is subject to the terms and conditions of the Plan and this
Agreement, and have read and understand the terms and conditions set forth in
Sections 1 through 22 of this Agreement.
/s/ John Bickham
Participant (John Bickham)







--------------------------------------------------------------------------------


1.Incorporation By Reference; Plan Document Receipt.


This Agreement is subject in all respects to the terms and provisions of the
Plan (including, without limitation, any amendments thereto permitted by Section
17.1 of the Plan (as of the date hereof) adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall, unless set forth
otherwise herein, have the same meaning as is ascribed thereto in the Plan. The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall, unless set forth otherwise herein,
control.
2.Grant of Restricted Shares.


The Company hereby grants to the Participant, as of the Grant Date specified
above, the number of Restricted Shares specified above, which Restricted Shares
shall be issued in the Participant's name as of the Grant Date provided that the
Participant has executed the appropriate blank stock power attached hereto as
Exhibit A, an escrow agreement and any other documents required by the Committee
as a condition to the issuance of such Restricted Shares. If the Participant
does not execute such documents by the Grant Date, this Award of Restricted
Shares shall be null and void. The Restricted Shares issued hereunder shall be
deposited together with the stock powers with the Company as escrow agent. Upon
delivery of the Restricted Shares to the Company as escrow agent, the
Participant shall have all of the rights of a stockholder with respect to the
Restricted Shares, including the right to vote the Restricted Shares and to
receive all dividends or other distributions paid or made with respect to the
Restricted Shares according to the terms and conditions of Section 4. Upon
vesting of any of the Restricted Shares, the Committee shall cause a stock
certificate to be promptly delivered to the Participant with respect to such
vested Restricted Shares, free of the restrictions set forth in Section 3.
Notwithstanding the foregoing, the Committee may impose such additional
restrictions as it may deem advisable, including, but not limited to,
restrictions related to applicable federal securities laws, the requirements of
any national securities exchange or system upon which Shares are then listed or
traded, or any blue sky or state securities laws. If any of the Restricted
Shares are forfeited in accordance with the terms of this Agreement, such
Restricted Shares shall be deemed no longer outstanding and Participant shall
forfeit any and all rights thereto. Except as otherwise provided by the Plan,
the Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant's interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the Restricted Shares,
except as otherwise specifically provided for in the Plan or this Agreement.
3.Vesting of Restricted Shares.


(a)Normal Vesting. Unless otherwise provided in this Agreement or the Plan, the
Restricted Shares granted hereunder shall, subject to the Participant's
continued

2

--------------------------------------------------------------------------------


employment with the Company or its Subsidiaries through the applicable vesting
time stated below (except as provided otherwise in Sections 3(b) and 3(d)), vest
as follows:


(i)Tranche I Performance Restricted Shares: As to 66,000 of the Restricted
Shares (the “Tranche I Performance Restricted Shares”), 25% shall be first
eligible to vest on each of the first four (4) anniversaries of the “Effective
Date” (as defined in the employment agreement by and between the Optionee and
the Company, dated and effective as of April 30, 2012 (the “Employment
Agreement”) (i.e., as to 16,500 Tranche I Performance Restricted Shares for each
of the four (4) anniversaries of the Effective Date) (such Restricted Shares
which have become so eligible, “Eligible Restricted Shares,” and Restricted
Shares which have not become so eligible, “Non-Eligible Restricted Shares”)).
Tranche I Performance Restricted Shares shall vest if and when the “Tranche I
Measurement Standard” (as defined below) is satisfied on or following the
anniversary of the Effective Date on which such Tranche I Performance Restricted
Shares first become Eligible Restricted Shares. By way of example, the second
group of 16,500 Tranche I Performance Restricted Shares shall vest if and when
the Tranche I Measurement Standard is satisfied on or following the second
anniversary of the Effective Date.


(ii)Tranche II Performance Restricted Shares: As to 66,000 of the Restricted
Shares (the “Tranche II Performance Restricted Shares”), 25% shall first become
Eligible Restricted Shares on each of the first four (4) anniversaries of the
Effective Date (i.e., as to 16,500 Tranche II Performance Restricted Shares for
each of the four (4) anniversaries of the Effective Date). The Tranche II
Performance Restricted Shares shall vest if and when the “Tranche II Measurement
Standard” (as defined below) is satisfied on or following the anniversary of the
Effective Date on which such Tranche II Performance Restricted Shares first
become Eligible Restricted Shares. By way of example, the third group of 16,500
Tranche II Performance Restricted Shares shall vest if and when the Tranche II
Measurement Standard is satisfied on or following the third anniversary of the
Effective Date.


For purposes of this Agreement:
“Tranche I Measurement Standard” and “Tranche II Measurement Standard” (each, a
“Measurement Standard”) shall mean achievement of an average of the per-share
closing price of a Share as reported on the principal exchange on which the
Shares are listed for trading for any sixty (60) consecutive trading days
commencing on or after the 60th trading day prior to the applicable anniversary
of the Effective Date on which the Restricted Shares first become Eligible
Restricted Shares, and ending not later than the tenth (10th) anniversary of the
Effective Date, of (A) $80 as to the Tranche I Performance Restricted Shares and
(B) $100 as to the Tranche II Performance Restricted Shares. Any Restricted
Shares that remain unvested on the tenth (10th) anniversary of the Effective
Date shall be forfeited and returned to the Company. By way of example, the
Tranche I Measurement Standard for the second group of 16,500 Tranche I
Performance Restricted Shares is the achievement of an average closing price of
a Share of $80 or greater for any consecutive 60-trading day period commencing
on or following the 60th trading day prior to the second anniversary of the
Effective Date, and ending not later than the 10th anniversary of the Effective
Date. In addition, there shall be no proportionate or partial vesting in the
periods prior to the applicable Measurement Standards being achieved as provided
above, and all vesting shall occur only at such time as the applicable
Measurement Standards

3

--------------------------------------------------------------------------------


have been achieved in accordance with the foregoing. In the event of a Change in
Capitalization (as defined in the Plan) or an Extraordinary Distribution (as
defined in Section 9.2), the foregoing Measurement Standards shall be subject to
such equitable adjustments as may be determined by the Committee in accordance
with the Plan and in a manner no less favorable to the Participant than those
applicable to awards vesting on the basis of the Company's stock price then held
by other Company employees.
(b)Certain Terminations. Subject to Section 3(d) but otherwise notwithstanding
anything to the contrary set forth in the Employment Agreement, the Plan or this
Agreement, upon the termination of employment of the Participant:


(i)following the Effective Date by the Company for Cause (as defined in the
Employment Agreement), by the Participant without Good Reason (as defined in the
Employment Agreement) other than as a result of Participant retiring from the
Company at any time after the Effective Date (“Retirement”) or as a result of
the Participant's death or Disability (as defined in the Employment Agreement),
all unvested Restricted Shares shall be forfeited and returned to the Company;
provided that, in the case of termination by the Participant without Good Reason
prior to the Release Date (as defined below), the Eligible Restricted Shares
that have met the Measurement Standard shall remain outstanding and unvested
until the Release Date and, in the absence of a Forfeiture Termination (as
defined below), shall vest on the Release Date to the extent vesting would have
occurred on the date of termination; or


(ii)by the Company without Cause, by the Participant as a result of Retirement
or by the Participant for Good Reason, subject to Section 3(d):


(A)the unvested Restricted Shares shall remain outstanding and eligible to vest
in accordance with Section 3(a) until the tenth (10th) anniversary of the
Effective Date as to (i) Restricted Shares that are Eligible Restricted Shares
on the Date of Termination (as defined in the Employment Agreement), and (ii) a
number of Non-Eligible Restricted Shares, if any, in the group of Restricted
Shares which first would have become Eligible Restricted Shares on the
anniversary of the Effective Date immediately following the Date of Termination
equal to the number of Restricted Shares in such group multiplied by a fraction,
the numerator of which is the number of calendar days following the anniversary
of the Effective Date immediately preceding the Date of Termination (or, in the
case of the Restricted Shares which would first have become Eligible Restricted
Shares on the first anniversary of the Effective Date, the Effective Date)
through the Date of Termination, and the denominator of which is 365 (with those
Restricted Shares described in this clause (ii) becoming Eligible Restricted
Shares); and

4

--------------------------------------------------------------------------------




(B)any Non-Eligible Restricted Shares that remain unvested after the application
of clause (A) and Section 3(d) shall immediately be forfeited and returned to
the Company as of the Date of Termination.


In the absence of affirmative action by the Company or the Participant to
terminate the employment of the Participant, the expiration of the term of the
Employment Agreement shall not constitute a termination of employment by the
Company or by the Participant under this Section 3(b).
(c)Change in Control. Notwithstanding anything to the contrary set forth in any
employment agreement between the Participant and the Company, the Plan or this
Agreement, in the event of a Change in Control, the Restricted Shares will, to
the extent then unvested, vest to the extent the applicable Measurement Standard
is satisfied in connection with such Change in Control based solely on the
highest price per Share paid for the Shares in such Change in Control (or the
value attributable to the Shares, in the case of a Change in Control that is not
a stock sale) (the “Per-Share Consideration”). Unless otherwise determined by
the Committee at the time of such Change in Control, all Restricted Shares that
do not vest in accordance with this Section 3(c) in connection with such Change
in Control shall forfeited and returned to the Company upon such Change in
Control. For purposes of this Agreement, “Change in Control” shall mean “Change
of Control” as defined under the Employment Agreement.


(d)Forfeiture Resignation. If, following the Effective Date, Participant
Voluntarily (as defined in the Employment Agreement) resigns without Good Reason
or as a result of Retirement and assumes a role as an employee at or consultant
to Comcast, Time Warner Cable, Cablevision, Cox or any of their respective
affiliates (or a company that is, at such time, a top-four (4) multi-system
operator peer of the Company, and any affiliate of any such company) (each such
company, a “Restricted Company”) at any time before the 18-month anniversary of
the Effective Date (such resignation, a “Forfeiture Resignation”, and such
18-month anniversary, the “Release Date”), Participant shall forfeit any and all
rights to all Restricted Shares, and all of the Restricted Shares shall
immediately be returned to the Company (the “Forfeiture Provision”). In order to
implement the foregoing, notwithstanding anything to the contrary set forth in
this Agreement, the Employment Agreement or the Plan, any Restricted Shares
which otherwise would have vested pursuant to Section 3(a) prior the Release
Date shall become vested on the Release Date (and only if there has not been a
Forfeiture Termination); provided that if the Participant's employment is
terminated in accordance with Section 3(b)(ii) prior to the Release Date other
than as a result of Retirement, any Restricted Shares which would have vested
prior to such termination but for this Section 3(d), as well as any Restricted
Shares which vest in accordance with Section 3(b)(ii), will become vested on the
Termination Date. The Forfeiture Provision shall expire upon a Change in Control
that occurs prior to the Release Date, and any Restricted Shares which otherwise
would have vested pursuant to Section 3(a) through the date of such Change in
Control shall become vested on such date.


(e)Examples. By way of example, Participant is granted the Restricted Shares on
April 30, 2012, and assume that the Effective Date is the same date.

5

--------------------------------------------------------------------------------




(i)Termination or Retirement Example. Participant is terminated by the Company
without Cause or resigns for Good Reason on November , 2013 (the Release Date).
Assume that the average of the per-share closing price of a Share as reported on
the principal exchange on which the Shares are listed for trading for the sixty
(60) consecutive trading days ending on April 30, 2013 (the first anniversary of
the Effective Date) was $85. But for Section 3(d), Participant would have
already vested in 25% of the Tranche I Performance Restricted Shares (i.e., as
to 16,500 Restricted Shares) on April 30, 2013 (because the Tranche I
Measurement Standard was satisfied and such Restricted Shares were Eligible
Restricted Shares), and those Restricted Shares will vest on the Date of
Termination. Additionally, the unvested Restricted Shares shall remain eligible
to vest in accordance with Section 3(a) until the tenth (10th) anniversary of
the Effective Date as to (i) Restricted Shares that are Eligible Restricted
Shares at the time of termination, which is 25% of the Tranche II Performance
Restricted Shares (a total of 16,500 Restricted Shares), and (ii) fifty percent
(50%) of each of the Tranche I and II Performance Restricted Shares which were
scheduled to become Eligible Restricted Shares on April 30, 2014 (i.e., 16,500
Restricted Shares in the aggregate). The remaining unvested Restricted Shares
shall be and returned to the Company.


(ii)Change in Control Example. In the event a Change in Control is completed on
June 30, 2012 where the Per-Share Consideration is equal to $90, each of the
then-unvested Tranche I Performance Restricted Shares vests because the
Per-Share Consideration was greater than the Tranche I Measurement Standard, but
the Tranche II Performance Restricted Shares will be forfeited and returned to
the Company.


(iii)Forfeiture Resignation Example. Participant Voluntarily resigns on May 1,
2013. Assume that the average of the per-share closing price of a Share as
reported on the principal exchange on which the Shares are listed for trading
for the sixty (60) consecutive trading days ending on April 30, 2013 (the first
anniversary of the Effective Date) was $85. But for Section 3(d), Participant
would have already vested in 25% of the Tranche I Performance Restricted Shares
(i.e., as to 16,500 Restricted Shares) on April 30, 2013 (because the Tranche I
Measurement Standard were satisfied and such Restricted Shares were Eligible
Restricted Shares). However, because that vesting date is prior to the Release
Date, such Restricted Shares did not vest on that date. On October 30, 2013,
Participant is hired as the chief operating officer of a Restricted Company and
all of the Restricted Shares, including all of the Tranche I Performance
Restricted Shares and Tranche II Performance Restricted Shares, are immediately
forfeited in their entirety and returned to the Company due to the Forfeiture
Provision. (If, however, a Change in Control occurred on October 30, 2013, the
Forfeiture Provision would have expired and 25% of the Tranche I Performance
Restricted Shares would have vested on October 30, 2013.)


(f)Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
all or any Restricted Shares at any time and for any reason.

6

--------------------------------------------------------------------------------




4.Rights as Stockholder; Dividends and Other Distributions. Participant shall
have the right to vote the Restricted Shares and to receive any dividends
declared or dividends or distributions paid on such Restricted Shares in
accordance with the terms of this Section 4. Payment to the Participant of
dividends declared or paid by the Company on Restricted Shares shall be (a)
deferred until vesting of such Restricted Shares and (b) held by the Company for
the account of the Participant until such time. In the event that dividends are
to be deferred, such dividends shall be deposited with the Company and subject
to the same restrictions on transferability and forfeitability as the Restricted
Shares with respect to which they were paid. Payment of deferred dividends in
respect of Restricted Shares, together with interest accrued thereon, if any,
shall be made upon the lapsing of restrictions imposed on the Restricted Shares
in respect of which the deferred dividends are paid, and any dividends deferred
in respect of any Restricted Shares shall be forfeited upon the forfeiture of
such Restricted Shares.


5.Effect of a Merger, Consolidation or Liquidation.


Subject to the terms of the Plan and this Agreement, in the event of (a) a
liquidation or dissolution of the Company or (b) a merger or consolidation of
the Company (a “Transaction”) that does not constitute a Change in Control, the
Restricted Shares shall continue in effect in accordance with their respective
terms, except that the Committee may, in its discretion, do one or more of the
following: (i) accelerate the vesting schedule with respect to the Restricted
Shares, (ii) arrange to have the surviving or successor entity assume the
Restricted Shares or grant replacement Restricted Shares with appropriate
adjustments in the number and kind of securities or other property subject to
such Restricted Shares or adjustments so that the Restricted Shares or their
replacements represent the right to receive the stock, securities or other
property (including cash) as may be issuable or payable as a result of such
Transaction with respect to or in exchange for the number of such Restricted
Shares, or (iii) cancel the Restricted Shares upon the payment to the
Participant in cash of an amount that is equal to the amount, if any, of the
aggregate Fair Market Value of the Restricted Shares or portion thereof
surrendered at the effective time of the Transaction. The treatment of any
Restricted Shares as provided in this Section 5 shall be conclusively presumed
to be appropriate for purposes of Sections 10 and 14 of the Plan.
6.Non-Transferability.


The Participant's Restricted Shares may not be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant, whether by operation of
law or otherwise, other than to the Company as a result of forfeiture of the
Restricted Shares as provided herein, nor may the Restricted Shares in respect
of which restrictions remain be made subject to execution, attachment or similar
process, unless and until such Restricted Shares vest in accordance with the
provisions hereof.

7

--------------------------------------------------------------------------------




7.Governing Law.


All questions concerning the construction, validity and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to the choice of law principles thereof.
8.Withholding of Tax; Section 83(b) Election.


8.1    The Company shall have the power and the right to deduct or withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
any federal, state, local and foreign taxes of any kind (including, but not
limited to, the Participant's FICA and SDI obligations) which the Company, in
its sole discretion, deems necessary to be withheld or remitted to comply with
the Code and/or any other applicable law, rule or regulation with respect to the
Restricted Shares. Any statutorily required withholding obligation with regard
to the Participant may be satisfied by reducing the amount of cash or Restricted
Shares otherwise delivered to the Participant hereunder.


8.2    Under Section 83 of the Code, the difference between the purchase price,
if any, paid for the Restricted Shares and their fair market value on the date
the restrictions applicable to such Restricted Shares lapse (if greater) will be
reportable as ordinary income at that time. The Participant may elect to be
taxed at the time the Restricted Shares are acquired rather than when such
Restricted Shares cease to be subject to such restrictions by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the Grant Date. If the Participant makes such an election, (i)
the Participant will have to make a tax payment to the extent the purchase price
is less than the fair market value of the Restricted Shares on the Grant Date,
and (ii) no tax payment will have to be made to the extent the purchase price is
at least equal to the fair market value of the Restricted Shares on the Grant
Date. If the Participant chooses not to make this filing within the thirty
(30)-day period, the Participant will recognize ordinary income as the
Restricted Shares become vested, based on their fair market value at that time.


9.Legend. All certificates representing the Restricted Shares shall, where
applicable, have endorsed thereon the following legends:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING CONDITIONS
AND CERTAIN RESTRICTIONS ON TRANSFER, SALE AND HYPOTHECATION AND CERTAIN
REPURCHASE RIGHTS. A COMPLETE STATEMENT OF THE TERMS AND CONDITIONS GOVERNING
SUCH RESTRICTIONS IS SET FORTH IN THE CHARTER COMMUNICATIONS, INC. 2009 STOCK
INCENTIVE PLAN AND IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND
THE REGISTERED HOLDER OR HIS OR HER PREDECESSOR IN INTEREST. COPIES OF THE PLAN
AND AWARD AGREEMENT ARE ON FILE AT THE COMPANY'S PRINCIPAL OFFICE AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

8

--------------------------------------------------------------------------------




10.Securities Representations.


This Agreement is being entered into by the Company in reliance upon the
following express representations and warranties of the Participant. The
Participant hereby acknowledges, represents and warrants that:
10.1    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant's representations
set forth in this Section 10.


10.2    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Shares issued hereunder must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to such Shares and the Company is under no obligation to register
such Shares (or to file a “re-offer prospectus”).


10.3    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Shares, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
Shares issuable hereunder may be made only in limited amounts in accordance with
the terms and conditions of Rule 144 or any exemption therefrom.


11.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and, except as otherwise specifically provided herein,
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. For the avoidance of
doubt, the Participant acknowledges and agrees that, notwithstanding anything to
the contrary set forth in any employment agreement between the Participant and
the Company, the vesting of the Restricted Shares, including, without
limitation, upon a termination of the Participant's employment and upon a Change
in Control, shall be governed by the terms of this Agreement. This Agreement may
be modified, amended, suspended or terminated by the Committee in its discretion
at any time, and any terms or conditions may be waived by the Committee in its
discretion at any time; provided, however, that all such modifications,
amendments, suspensions, terminations or waivers that shall adversely effect an
Participant shall only be effective pursuant to a written instrument executed by
the parties hereto.


12.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

9

--------------------------------------------------------------------------------




13.No Right to Employment.


Any questions as to whether and when there has been a termination of employment
and the cause of such termination of employment shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant's employment or service at any time, for any reason
and with or without Cause.
14.Transfer of Personal Data.


The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Subsidiary) of any personal data information
related to the Restricted Shares awarded under this Agreement for legitimate
business purposes (including, without limitation, the administration of the
Plan). This authorization and consent is freely given by the Participant.
15.Compliance with Laws.


The issuance of Restricted Shares hereunder shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law, rule
regulation or exchange requirement applicable thereto. The Company shall not be
obligated to issue the Restricted Shares pursuant to this Agreement if any such
issuance would violate any such requirements. As a condition to the issuance of
the Restricted Shares, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
16.Binding Agreement; Assignment.


This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Company and its successors and assigns. The Participant shall
not assign (except in accordance with Section 6 hereof) any part of this
Agreement without the prior express written consent of the Company.
17.Headings.


The titles and headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.

10

--------------------------------------------------------------------------------




18.Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument.
19.Further Assurances.


Each party hereto shall do and perform (or shall cause to be done and performed)
all such further acts and shall execute and deliver all such other agreements,
certificates, instruments and documents as either party hereto reasonably may
request in order to carry out the intent and accomplish the purposes of this
Agreement and the Plan and the consummation of the transactions contemplated
thereunder.
20.Severability.


The invalidity or unenforceability of any provisions of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.
21.Acquired Rights.


The Participant acknowledges and agrees that: (a) the Company may terminate or
amend the Plan at any time; (b) the Award of Restricted Shares made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the Restricted Shares awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant's
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.
22.Company Recoupment.


The Participant's right to the Restricted Shares granted hereunder shall in all
events be subject to any right or obligation that the Company may have regarding
the clawback of “incentive-based compensation” under Section 10D of the Exchange
Act and any applicable rules and regulations promulgated thereunder from time to
time by the U.S. Securities and Exchange Commission.

11

--------------------------------------------------------------------------------


EXHIBIT A
STOCK POWER
For value received, I hereby sell, assign and transfer unto Charter
Communications, Inc., a Delaware corporation (the “Company”), 132,000 shares of
common stock of the Company standing in my name on the books of said Company
represented by Certificate(s) Number(s) ___________________ herewith, and do
hereby irrevocably constitute and appoint _________________________ attorney to
transfer the said shares of common stock on the books of said Company with full
power of substitute in the premises.


Date: _______________________________
Printed Name: ________________________
Signature: ___________________________
Witness Signature: _____________________







12